DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 22 July 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Applicant’s claim for the benefit of a prior-filed provisional Application 62/764,245 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "people near the user" in claims 1, 10, and 20 is a relative term which renders the claim indefinite.  The term "people near the user" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “near” is completely relative and subjective and thus not a reasonable standard (i.e. near as defined by the devices, or what a user would consider .
Dependent claims 2-9 and 11-19 are also rejected for the same rationale as it fails to remedy the deficiencies of the claim(s) that which it depends.
Claims 2 and 18, recite the limitation "other people" in line 1 of claim 2 and “said other people” in line 3 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is also rejected for the same rationale as it fails to remedy the deficiencies of the claim that which it depends.  
The term "dynamically over time" in claim 18 is a relative term which renders the claim indefinite.  The term "dynamically over time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, the term is further convoluted by being based upon a context, potentially creating an “all solutions” scenario regarding indefiniteness.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites providing a recommendation based upon user availability, received data and scores thereof which is an abstract idea of certain methods of organizing human activity (i.e. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as the abstract idea of performing computations in accordance with a mathematical formula on that data.
The limitations of:  
In claim 1 “collecting raw user data about the user; and analyzing the raw user data to generate weighted social aspect scores and further to generate a social affinity score using said weighted social aspect scores, said combining said social affinity score with information about people near the user to generate a social context, said further evaluating an availability of the 
In claim 10 “In claim 1 “gathering raw user data; sorting said raw user data into sorted user data in user data categories; providing said sorted user data in user data categories to a learning engine; using said learning engine to modify said sorted user data using weights for each type of information to create weighted social aspect scores; combining said weighted social aspect scores to create a social affinity score; combining said social affinity score with an evaluation of people near the user to determine a social context for generating a recommendation; determining user availability; and providing a recommendation to the user if said step of determining user availability shows that the user is available to receive the recommendation,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities-- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a learning engine,” nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “learning engine” language, “using said 
In claim 20 “In claim 1 “gathering raw user data; sorting said raw user data into sorted user data into user data categories, said user data categories comprising data about proximity, sentiment, action, and awareness; providing said sorted user data in said user data categories to a learning engine; using said learning engine to modify said sorted user data using weights for each type of information to create weighted social aspect scores comprising a weighted proximity score, a weighted sentiment score, a weighted action score, and a weighted awareness score; combining said weighted social aspect scores to create a social affinity score; combining said social affinity score with an evaluation of people near the user, along with evaluations of social affinity scores for said people near the user, to determine a social context for generating a recommendation; determining user availability; and providing a recommendation to the user if said step of determining user availability shows that the user is available to receive the recommendation,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities-- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a learning engine,” nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “learning engine” language, “using said learning engine to modify said sorted user data using weights for each type of information to create weighted social aspect scores comprising a weighted proximity score, a weighted 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Claim 1 recites a data processor for collecting raw data which is simply extrasolution data gathering activity.  Next, In particular, the claim only recites one additional element – using a learning engine to perform the steps.  Method claims 10 and 20 are completely devoid of any structure whatsoever, as a “learning engine” does not inherently recite or imply structure, therefore amounting to no more than the abstract idea.  Next, the learning engine in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “learning engine” is also only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor (claim 1) and/or learning engine to perform the steps amounts to no more than mere instructions to apply the exception 
Claims 2-9 and 11-19 are dependent on claims 1 and 10 and include all the limitations of claims 1 and 10.  Therefore, claims 2-9 and 11-19 recite the same abstract idea of “providing a recommendation based upon user availability, received data and scores thereof.”  The claim recites the additional limitations further limiting how the scores are generated and used, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 10, and 20, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipiated by Ju et al. (US PG Pub. 2015/0370798).

As per claims 1, Ju discloses a system for generating a recommendation for a user, comprising (In particular embodiments, social-networking system 160 may include a variety of servers, sub-systems, programs, modules, logs, and data stores.  In particular embodiments, social-networking system 160 may include one or more of the following: a web server, action logger, API-request server, relevance-and-ranking engine, content-object classifier, notification controller, action log, third-party-content-object-exposure log, inference module, authorization/privacy server, search module, advertisement-targeting module, user-interface module, user-profile store, connection store, third-party content store, or location store.  Social-networking system 160 may also include suitable components such as network interfaces, security mechanisms, load balancers, failover servers, management-and-network-operations consoles, other suitable components, or any suitable combination thereof, Ju ¶30): 
a data processor collecting raw user data about the user (collection store, In particular embodiments, social-networking system 160 may include one or more user-profile stores for storing user profiles.  A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location.  Interest information may include interests related to one or more categories.  Categories may be general or specific.  As an example and not by way of limitation, if a user "likes" an article about a brand of shoes the category may be the brand, or the general category of "shoes" or "clothing." A connection store may be used for storing connection information about users.  The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes.  The connection information may also include user-defined connections between different users and content (both internal and external).  A web server may be used for linking social-networking system 160 to one or more client systems 130 or one or more third-party system 170 via network 110.  The web server may include a mail server or other messaging functionality for receiving and routing messages between social-networking system 160 and one ; and 
a learning engine analyzing the raw user data to generate weighted social aspect scores and further to generate a social affinity score using said weighted social aspect scores, said learning engine combining said social affinity score with information about people near the user to generate a social context, said learning engine further evaluating an availability of the user to determine whether or not to provide said recommendation based on said social context to said user (In particular embodiments, social-networking system 160 may use one or more feature scores calculated as described above to calculate a ranking score for each candidate group, then rank the candidate groups in the recommendation list by their respective ranking scores.  In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group.  In particular embodiments, social-networking system 160 may use a machine-learning method to adjust the algorithm used to calculate the ranking score.  The machine-learned method may take as inputs the current scoring algorithm to calculate the ranking score and the subsequent responses by the users when presented with the ranked recommendation list based on the current scoring algorithm.  Based on the users' responsive actions (e.g. user A joined the top ranked group, user B viewed the seventh-ranked group, user C did not select any of the recommended groups, etc.), the social-networking system 160 may use the machine-learning method to adjust the weights of one or more feature scores to correlate more closely with the users' responses, Ju ¶91; based upon the affinity coefficients and weights thereof, media can be generated for the user, ¶101-¶102, which is also based upon the privacy settings of the user, ¶104-¶105; see also restaurant at a same location at a same time every week, ¶75) (Examiner 

As per claim 2, Ju discloses as shown above with respect to claim 1.  Ju further discloses wherein said information about other people comprises social affinity scores of said other people (In particular embodiments, social-networking system 160 may calculate a coefficient based on the type of relationship between particular objects.  Referencing the social graph 200, social-networking system 160 may analyze the number and/or type of edges 206 connecting particular user nodes 202 and concept nodes 204 when calculating a coefficient.  As an example and not by way of limitation, user nodes 202 that are connected by a spouse-type edge (representing that the two users are married) may be assigned a higher coefficient than a user nodes 202 that are connected by a friend-type edge.  In other words, depending upon the weights assigned to the actions and relationships for the particular user, the overall affinity may be determined to be higher for content about the user's spouse than for content about the user's friend.  In particular embodiments, the relationships a user has with another object may affect the weights and/or the ratings of the user's actions with respect to calculating the coefficient for that object.  As an example and not by way of limitation, if a user is tagged in first photo, but merely likes a second photo, social-networking system 160 may determine that the user has a higher coefficient with respect to the first photo than the second photo because having a tagged-in-type relationship with content may be assigned a higher weight and/or rating than having a like-type relationship with content.  In particular embodiments, social-networking system 160 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object.  In other words, the connections and coefficients other users have with an object may affect the first user's coefficient for the object.  As an example and not by way of limitation, if a first user is connected to or has a high coefficient for one or more second users, and those second users are connected to or have a high coefficient for a particular object, social-networking system 160 may determine that the first user should also have a relatively high coefficient for the particular object.  In particular embodiments, the coefficient may be based on the . 

As per claim 2, Ju discloses as shown above with respect to claim 1.  Ju further discloses wherein said recommendations comprise recommendations about meeting with or conversing with said people near said user (In particular embodiments, the likelihood of the particular user's interaction may be represented by a score, wherein a higher score represents a greater likelihood of interaction.  In particular embodiments, social-networking system 160 may treat each type of interaction separately and assign separate scores to the likelihood of each action.  This may allow one or more of the actions to be more heavily weighted in score than the others.  As an example and not by way of limitation, social-networking system 160 may use a scoring model where the likelihood of posting in the candidate group is scored more highly than the likelihood that the user will like a post or comment in the candidate group, Ju ¶88) (Examiner notes the posting or commenting within a group as the equivalent to conversing with said people of the group near the user).

As per claim 4, Ju discloses as shown above with respect to claim 2.  Ju further discloses wherein said learning engine further evaluates an availability of said people near said user to determine whether or not to provide said recommendation to said people near said user (In particular embodiments, social-networking system 160 may define a cluster as the smallest circle surrounding the locations of at least 75% of the members of the group.  At step 430, social-networking system 160 may determine if the cluster is narrow.  Social-networking system 160 may use a geographic diameter of the circle to determine if it is narrow, or determine if 75% of the users can be placed in a discrete geographic location (e.g. a city or county).  If the cluster is not narrow, then at step 415 social-networking system 160 may determine that the location filter should not be used.  If there is a narrow cluster for location, then at step .

As per claim 5, Ju discloses as shown above with respect to claim 1.  Ju further discloses wherein said weighted social aspect scores comprise (overall affinity, Ju ¶95; whereby each relationship between objects can have a coefficient, ¶96; variety of factors and weights to calculate the coefficients, ¶97): 
a weighted proximity score (coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user, Ju ¶100; whereby In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group, ¶91), 
a weighted sentiment score (similarities in profile information, such as a hobby, Ju ¶74-¶76; or topic based, ¶77), 
a weighted action score (co-interaction, activities, Ju ¶79; affinity towards a group, ¶81, ¶96), and 
a weighted awareness score (coefficient based upon type of relationship, user’s spouse, Ju ¶99).

As per claim 6, Ju discloses as shown above with respect to claim 5.  Ju further discloses wherein said weighted proximity score comprises a numerical score based in part on physical locations of the user and said people near the user (coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user, Ju ¶100; whereby In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group, ¶91).

As per claim 7, Ju discloses as shown above with respect to claim 5.  Ju further discloses wherein said weighted sentiment score comprises a numerical score based in part on shared hobby interests between said user and said people near the user (similarities in profile information, such as a hobby, Ju ¶74-¶76; or topic based, ¶77).

As per claim 8, Ju discloses as shown above with respect to claim 5.  Ju further discloses wherein said weighted action score comprises a numerical score based in part on changes in behavior or routines of said user in relation to previous interactions with specific ones of said people near the user (co-interaction, activities, Ju ¶79; affinity towards a group, ¶81, ¶96).

As per claim 9, Ju discloses as shown above with respect to claim 5.  Ju further discloses wherein said weighted awareness score comprises a numerical score based in part on a number of interactions between said user and specific ones of said other people near the user (coefficient based upon type of relationship, user’s spouse, Ju ¶99).

As per claim 10, Ju discloses a method for generating recommendations for a user comprising (machine learning method, Ju ¶7): 
gathering raw user data (collection store, In particular embodiments, social-networking system 160 may include one or more user-profile stores for storing user profiles.  A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, ; 
sorting said raw user data into sorted user data in user data categories (whereby each relationship between objects can have a coefficient, Ju ¶96); 
providing said sorted user data in user data categories to a learning engine (social-networking system 160 may use a machine-learning method to adjust the algorithm used to calculate the ranking score, Ju ¶91); 
using said learning engine to modify said sorted user data using weights for each type of information to create weighted social aspect scores (social-networking system 160 may use a machine-learning method to adjust the algorithm used to calculate the ranking score, Ju ¶91); 
combining said weighted social aspect scores to create a social affinity score (overall affinity, Ju ¶95; variety of factors and weights to calculate the coefficients, ¶97); 
combining said social affinity score with an evaluation of people near the user to determine a social context for generating a recommendation (In particular embodiments, social-networking system 160 may define a cluster as the smallest circle surrounding the locations of at least 75% of the members of the group.  At step 430, social-networking system 160 may determine if the cluster is narrow.  Social-networking system 160 may use a geographic diameter of the circle to determine if it is narrow, or determine if 75% of the users can be placed in a discrete geographic location (e.g. a city or county).  If the cluster is not narrow, then at step 415 social-networking system 160 may determine that the location filter should not be used.  If there is a narrow cluster for location, then at step 440, social-networking system 160 will determine if the particular user's location is within a predetermined threshold distance of the location cluster.  As an example and not by way of limitation, if the cluster is defined as the boundaries of San Francisco, Calif., then a particular user living in San Francisco or within two miles of the city limits may be considered to be within the cluster.  If the particular user is within the cluster, at step 450 the group will remain in the groups inventory.  However, if the user is outside the location cluster, then at step 455 the group will be excluded from the groups inventory, Ju ¶53); 
determining user availability (which is also based upon the privacy settings of the user, ¶104-¶105) (Examiner also notes the privacy settings as the equivalent to the user being available for a particular recommendation i.e. degrees of separation etc.); and 
providing a recommendation to the user if said step of determining user availability shows that the user is available to receive the recommendation (In particular embodiments, social-networking system 160 may use one or more feature scores calculated as described above to calculate a ranking score for each candidate group, then rank the candidate groups in the recommendation list by their respective ranking scores.  In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group.  In particular embodiments, social-networking system 160 may use a machine-learning method to adjust the algorithm used to calculate the ranking score.  The machine-learned method may take as inputs the current .
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited "providing a recommendation to the user if said step of determining user availability shows that the user is available to receive the recommendation" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  

As per claim 11, Ju discloses as shown above with respect to claim 10.  Ju further discloses further comprising evaluating user actions following a recommendation and aggregating such user actions into a user action history (where the coefficient may be calculated at least in part a the history of the user's actions, Ju ¶96-¶97).

As per claim 12, Ju discloses as shown above with respect to claim 5.  Ju further discloses further comprising incorporating said user action history into the generation of recommendations (co-interaction, activities, Ju ¶79; affinity towards a group, ¶81, ¶96).

As per claim 13, Ju discloses as shown above with respect to claim 10.  Ju further discloses wherein said user data categories comprise the categories of 
proximity (coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user, Ju ¶100; whereby In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group, ¶91), 
sentiment (similarities in profile information, such as a hobby, Ju ¶74-¶76; or topic based, ¶77), 
action (co-interaction, activities, Ju ¶79; affinity towards a group, ¶81, ¶96), and 
awareness (coefficient based upon type of relationship, user’s spouse, Ju ¶99).

As per claim 14, Ju discloses as shown above with respect to claim 10.  Ju further discloses wherein said weighted social aspect scores comprise weighted versions of 
a proximity score (coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user, Ju ¶100; whereby In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group, ¶91), 
a sentiment score (similarities in profile information, such as a hobby, Ju ¶74-¶76; or topic based, ¶77), 
an action score (co-interaction, activities, Ju ¶79; affinity towards a group, ¶81, ¶96), and 
an awareness score (coefficient based upon type of relationship, user’s spouse, Ju ¶99) .

As per claim 15, Ju discloses as shown above with respect to claim 14.  Ju further discloses wherein said proximity score comprises a numerical score based in part on physical locations of the user and the people near the user (coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user, Ju ¶100; whereby In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group, ¶91).

As per claim 16, Ju discloses as shown above with respect to claim 14.  Ju further discloses wherein said sentiment score comprises a numerical score based in part on shared hobby interests between said user and said people near the user (similarities in profile information, such as a hobby, Ju ¶74-¶76; or topic based, ¶77).

As per claim 17, Ju discloses as shown above with respect to claim 14.  Ju further discloses wherein said action score comprises a numerical score based in part on changes in behavior or routines of said user in relation to previous interactions with specific ones of said people near the user (co-interaction, activities, Ju ¶79; affinity towards a group, ¶81, ¶96).

As per claim 18, Ju discloses as shown above with respect to claim 14.  Ju further discloses wherein said weighted awareness score comprises a numerical score based in part on a number of interactions between said user and specific ones of said other people near the user (coefficient based upon type of relationship, user’s spouse, Ju ¶99).

As per claim 19, Ju discloses as shown above with respect to claim 10.  Ju further discloses wherein said weights are changed dynamically over time based on a context in which said recommendations are to be generated (In particular embodiments, group-specific filtering criteria may comprise identifying groups that have not had any activity for a particular period of time.  As an example and not by way of limitation, social-networking system 160 may determine groups which have not had any posts, likes, comments, or any other interactions within the past 56 days has failed this filter criteria.  In .

As per claim 20, Ju discloses a method for generating recommendations for a user comprising (machine learning method, Ju ¶7): 
gathering raw user data (collection store, In particular embodiments, social-networking system 160 may include one or more user-profile stores for storing user profiles.  A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location.  Interest information may include interests related to one or more categories.  Categories may be general or specific.  As an example and not by way of limitation, if a user "likes" an article about a brand of shoes the category may be the brand, or the general category of "shoes" or "clothing." A connection store may be used for storing connection information about users.  The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes.  The connection information may also include user-defined connections between different users and content (both internal and external).  A web server may be used for linking social-networking system 160 to one or more client systems 130 or one or more third-party system 170 via network 110.  The web server may include a mail server or other messaging functionality for receiving and routing messages between social-networking system 160 and one or more client systems 130.  An API-request server may allow a third-party system 170 to access information from social-networking system 160 by calling one or more APIs.  An action logger may be used to receive communications from a web server about a user's actions on or off social-networking system 160.  ; 
sorting said raw user data into sorted user data into user data categories, said user data categories (whereby each relationship between objects can have a coefficient, Ju ¶96) comprising data about 
proximity (coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user, Ju ¶100; whereby In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group, ¶91), 
sentiment (similarities in profile information, such as a hobby, Ju ¶74-¶76; or topic based, ¶77), 
action (co-interaction, activities, Ju ¶79; affinity towards a group, ¶81, ¶96), and 
awareness (coefficient based upon type of relationship, user’s spouse, Ju ¶99); 
providing said sorted user data in said user data categories to a learning engine  (social-networking system 160 may use a machine-learning method to adjust the algorithm used to calculate the ranking score, Ju ¶91); 
using said learning engine to modify said sorted user data using weights for each type of information to create weighted social aspect scores comprising a weighted proximity score, a weighted sentiment score, a weighted action score, and a weighted awareness score (social-networking system 160 may use a machine-learning method to adjust the algorithm used to calculate the ranking score, Ju ¶91); 
combining said weighted social aspect scores to create a social affinity score (overall affinity, Ju ¶95; variety of factors and weights to calculate the coefficients, ¶97); 
combining said social affinity score with an evaluation of people near the user, along with evaluations of social affinity scores for said people near the user, to determine a social context for generating a recommendation (In particular embodiments, social-networking system 160 may define a cluster as the smallest circle surrounding the locations of at least 75% of the members of the group.  At step 430, social-networking system 160 may determine if the cluster is narrow.  Social-networking system 160 may use a geographic diameter of the circle to determine if it is narrow, or determine if 75% of the users can be placed in a discrete geographic location (e.g. a city or county).  If the cluster is not narrow, then at step 415 social-networking system 160 may determine that the location filter should not be used.  If there is a narrow cluster for location, then at step 440, social-networking system 160 will determine if the particular user's location is within a predetermined threshold distance of the location cluster.  As an example and not by way of limitation, if the cluster is defined as the boundaries of San Francisco, Calif., then a particular user living in San Francisco or within two miles of the city limits may be considered to be within the cluster.  If the particular user is within the cluster, at step 450 the group will remain in the groups inventory.  However, if the user is outside the location cluster, then at step 455 the group will be excluded from the groups inventory, Ju ¶53); 
determining user availability (which is also based upon the privacy settings of the user, ¶104-¶105) (Examiner also notes the privacy settings as the equivalent to the user being available for a particular recommendation i.e. degrees of separation etc.); and 
providing a recommendation to the user if said step of determining user availability shows that the user is available to receive the recommendation (In particular embodiments, social-networking system 160 may use one or more feature scores calculated as described above to calculate a ranking score for each candidate group, then rank the candidate groups in the recommendation list by their respective ranking scores.  In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group.  In particular embodiments, social-networking system 160 may use a machine-learning method to adjust the algorithm used to calculate the ranking score.  The machine-learned method may take as inputs the current scoring algorithm to calculate the ranking score and the subsequent responses by the users .
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited "providing a recommendation to the user if said step of determining user availability shows that the user is available to receive the recommendation" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.
	
Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Shalunov et al. (US PG Pub. 2016/0358214) Passive social networking using location.
Chin et al. (US PG Pub. 2014/0012918) Method and apparatus for creating an ephemeral social network.
Moore et al. (US PG Pub. 2013/0066821) System and method for providing recommendations with a location-based service.
Tseng (US PG Pub. 2013/0046770) Sending notifications about other users with whom a user is likely to interact.
Rathod (US PG Pub. 2011/0276396) System and method for dynamically monitoring, recording, processing, attaching dynamic contextual and accessible active links and presenting of physical or digital activities actions, locations, logs, life stream, behavior and status.
Khan et al. (US PG Pub. 2011/0238755) Proximity-based social networking.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629